Citation Nr: 0013451	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-01 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral hearing loss.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant served on active duty from February 7, 1972 to 
January 23, 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.  

The Board notes that in an Administrative Decision, dated in 
January 1997, the RO determined that the appellant's 
discharge for his period of service from February 7, 1972 to 
January 24, 1987 was considered to have been under honorable 
conditions for the purpose of receiving VA benefits.  
However, the RO also determined that the appellant's 
discharge for his period of service from January 25, 1987 to 
January 23, 1990 was considered to have been under 
dishonorable conditions and did not qualify for any VA 
benefits, with the exception of medical treatment under 
Chapter 17, Title 38 U.S.C.


FINDINGS OF FACT

1.  On a VA audiometry examination in May 1998, the 
appellant's average right ear pure tone air conduction 
threshold for frequencies of 1,000, 2,000, 3,000, and 4,000 
Hertz (pertinent frequencies) was 55 decibels: his speech 
discrimination was 82 percent correct in the right ear (level 
IV).

2.  On a VA audiometry examination in May 1998, the 
appellant's average left ear pure tone air conduction 
threshold for the pertinent frequencies was 52 decibels; his 
speech recognition was 82 percent correct in the left ear 
(level IV).  

3.  The appellant's tinnitus is evaluated as 10 percent 
disabling, the maximum rating provided by any applicable 
Diagnostic Code of the rating schedule.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.85, 4.87 (Tables VI & VII) (1998), as amended by 38 C.F.R. 
§§ 4.85, Tables VI, VIa, & VII, 4.86(a) (1999).  

2.  The schedular criteria for a rating in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.87a, Diagnostic Code 
6260 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In June 1996, the appellant underwent a VA audiometric 
examination.  At that time, he stated that he started having 
problems with his hearing during service, in approximately 
1976.  The appellant indicated that during his 18 year career 
in the Navy, he worked around and with jet aircrafts.  He 
noted that at present, he had problems with soft voices on 
the telephone and that he had to lip-read.  

The audiological examination revealed that the appellant had 
pure tone air conduction threshold levels in the right ear at 
1,000, 2,000, 3,000, and 4,000 Hertz as follows: 30, 55, 65, 
and 70 decibels, respectively, with a pure tone average of 55 
decibels.  In the left ear for the same frequencies, he had 
pure tone air conduction threshold levels of 25, 55, 60, and 
75 decibels, with a pure tone average of 53 decibels.  Speech 
discrimination percentages were 88 percent in his right ear 
and 88 percent in his left ear.  The examiner interpreted the 
results as showing moderately severe high frequency hearing 
impairment in the appellant's right ear, and severe high 
frequency hearing impairment in his left ear.  According to 
the examiner, the speech recognition scores showed mild 
impairment in both ears.  

In a January 1997 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
bilateral hearing loss.  At that time, the RO assigned a zero 
percent disabling rating under Diagnostic Code 6100.  

In May 1998, the appellant underwent a VA audiometric 
examination.  At that time, he gave a history of his in-
service noise exposure.  The appellant stated that at 
present, he had ringing in his ears and difficulty hearing.  
He indicated that he also had problems at work with 
background noises.  According to the appellant, the onset of 
his tinnitus was in 1972.  The appellant revealed that at 
present, he had a constant high pitched ringing in his ears.  
He reported that he did not sleep well because of his 
tinnitus.  

The audiological examination revealed that the appellant had 
pure tone air conduction threshold levels in the right ear at 
1,000, 2,000, 3,000, and 4,000 Hertz as follows: 25, 55, 65, 
and 75 decibels, respectively, with a pure tone average of 55 
decibels.  In the left ear for the same frequencies, he had 
pure tone air conduction threshold levels of 20, 55, 60, and 
75 decibels, with a pure tone average of 52 decibels.  Speech 
discrimination percentages were 82 percent in his right ear 
and 82 percent in his left ear.  The examiner interpreted the 
results as showing sensorineural hearing loss in both ears.  

A VA examination was conducted in May 1998.  At that time, 
the examination of the appellant's ears showed that the 
tympanic membranes and canals were intact.  Upon examination 
of the appellant's nose, there were no polyps or infections, 
and an examination of the appellant's pharynx showed a normal 
palate, with no growths or infections.  Following a review of 
the audiometric testing results, the examining physician 
diagnosed the appellant with bilateral sensorineural hearing 
loss.  

In a May 1998 rating action, the RO increased the appellant's 
rating for his service-connected bilateral hearing loss from 
zero percent to 10 percent disabling under Diagnostic Code 
6100.  In addition, the RO also granted the appellant's claim 
of entitlement to service connection for tinnitus.  At that 
time, the RO assigned a 10 percent disabling rating under 
Diagnostic Code 6260.  

In April 1999, a hearing was held at the RO before the 
undersigned Board member. At that time, the appellant 
testified that when a person would stand behind him and call 
his name, he had problems hearing that individual.  (T.2).  
The appellant stated that he had problems hearing on the 
telephone and when there was background noise.  (T.3).  He 
reported that his bilateral hearing loss affected his ability 
to find employment.  (T.4).  According to the appellant, if a 
job required a hearing test, he would fail the test and not 
get the job.  (Id.).  The appellant stated that he was 
currently working and that his job involved cleaning kidney 
dialysis machines.  (Id.).  He indicated that his current job 
did not require a lot of "hearing" and that he could work 
independently.  (T.4,5).  In regards to his tinnitus, he 
stated that he had constant ringing in his ears.  (T.5).  


II.  Analysis

Initially, the Board finds that the appellant's claims are 
well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).  That is, the appellant has presented claims 
that are not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
those claims.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997 (citing Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992)).  The Board is also satisfied that all relevant facts 
have been properly developed and sufficiently developed.

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1999).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
appellant's service-connected disabilities.  The Board has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disabilities at 
issue.  Thus, the Board will consider the applicability of a 
higher rating for the entire period in which the appeal has 
been pending.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Evaluations of bilateral hearing loss range from non- 
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second.  
To evaluate the degree of disability for bilateral service- 
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, Table VII (1999).  The 
assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

In regards to the appellant's claim for an initial rating in 
excess of 10 percent for bilateral hearing loss, the Board 
notes that the audiological findings from the appellant's 
most recent audiometric examination, which was in May 1998, 
translate into level IV hearing loss for the right ear and 
level IV hearing loss in the left ear.  Numeric designations 
IV and IV correspond to a 10 percent disabling rating under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (1999).  
Consequently, entitlement to an evaluation in excess of 10 
percent for the appellant's bilateral hearing loss is not 
established.  

During the pendency of this appeal, the Board notes that, by 
regulatory amendment effective June 10, 1999, changes were 
made to the Schedule for Rating Disabilities for diseases of 
the ear and other sense organs, as set forth in 38 C.F.R. §§ 
4.85, 4.86, and 4.87 (1999).  Where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

The Board observes that summary information accompanying the 
regulatory changes to the rating criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment," the 
regulatory changes do not constitute liberalizing provisions.  
64 Fed. Reg. 25202- 25210.  The "unusual patterns of hearing 
impairment" include cases where the pure tone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, or where the pure 
tone thresholds are 30 decibels or less at 1,000 Hertz and 70 
decibels or more at 2,000 Hertz.  Neither hearing loss 
pattern is evident in the current case; as such, the Board 
finds that its action on the appellant's claim at this time 
will not result in any prejudice to him even though the 
agency of original jurisdiction (here the RO) had not yet had 
an opportunity to apply these regulatory changes to the 
appellant's claim.  See generally Bernard v. Brown, 4 Vet. 
App. 384 (1994).  In fact, the Board notes that in the 
present case, the assigned levels and evaluation for the 
appellant's bilateral hearing loss would be exactly the same 
for the appellant under the old or the new criteria.

In regards to the appellant's claim for an evaluation in 
excess of 10 percent for his service-connected tinnitus, the 
Board observes that the maximum schedular rating for tinnitus 
under Diagnostic Code 6260 is 10 percent.  38 C.F.R. Part 4, 
§ 4.87, Diagnostic Code 6260 (1999).  As previously stated, 
in a May 1998 rating action, the RO granted the appellant's 
claim of entitlement to service connection for tinnitus and 
assigned a 10 percent disabling rating under Diagnostic Code 
6260.  Therefore, the appellant is already receiving the 
maximum compensation available under the rating schedule.  
Consequently, a disability rating for tinnitus in excess of 
10 percent is denied.  

Lastly, the Board notes that as stated above, the evidence of 
record demonstrates that the appellant is already in receipt 
of the maximum schedular evaluation which may be assigned for 
tinnitus.  In addition, the Board also notes that the 
appellant has described how his audiological impairment 
(i.e., his bilateral hearing loss and tinnitus) have affected 
his employment.  In this regard, the Board has considered the 
statements by the appellant describing the symptoms of his 
bilateral hearing loss and tinnitus, which are considered to 
be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). 

Pursuant to 38 C.F.R. § 3.321(b)(1) (1998), an extra- 
schedular rating is in order where there exists such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization [due exclusively to service- 
connected disability] such as render impractical the 
application of the regular schedular standards.  The test is 
a stringent one for, the United States Court of Appeals for 
Veterans Claims (Court) has held, "it is necessary that the 
record reflect some factor which takes the claimant outside 
of the norm of such veteran.  The sole fact that a claimant 
is unemployed or has difficulty obtaining employment is not 
enough."  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Clearly, due to the nature and severity of the appellant's 
bilateral hearing loss and tinnitus interference with the 
appellant's employment status is foreseeable. However, the 
Board finds that the record does not reflect frequent periods 
of hospitalization because of the service-connected 
disabilities at issue, nor interference with his employment 
status to a degree greater than that contemplated by the 
regular schedular standards, which are based on the average 
impairment of employment.  38 C.F.R. §§ 4.1, 4.10.  In fact, 
the Board observes that in the appellant's April 1999 Travel 
Board hearing, although the appellant testified that his 
bilateral hearing loss affected his ability to seek 
employment, he also stated that he was currently working and 
that his current job involved cleaning kidney dialysis 
machines.  Thus, in light of the above, the evidence of 
record does not present such an exceptional case where the 
disability ratings assigned for the appellant's bilateral 
hearing loss and tinnitus are found to be inadequate.  See 
Van Hoose, supra; Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992) (noting that the disability evaluation itself is 
recognition that industrial capabilities are impaired).  
Therefore, the Board finds that the criteria for submission 
for an assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

The Board has considered all pertinent sections of 38 C.F.R. 
Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claims for an 
initial evaluation in excess of 10 percent for bilateral 
hearing loss, and for an initial evaluation in excess of 10 
percent for the appellant's tinnitus.  


ORDER

An initial evaluation in excess of 10 percent for bilateral 
hearing loss is denied.  

An initial evaluation in excess of 10 percent for tinnitus is 
denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

